Filed 7/9/13
                        CERTIFIED FOR PUBLICATION




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                     DIVISION FOUR




ANDRES SANCHEZ et al.,                         B245050

        Plaintiffs and Appellants,             (Los Angeles County
                                               Super. Ct. No. LC091995)
        v.

HITACHI KOKI, CO., LTD., et al.,

        Defendants and Respondents.




        APPEAL from a judgment of the Superior Court of Los Angeles County,
Frank J. Johnson, Judge. Affirmed.
        Brown, Brown & Brown and David S. Brown for Plaintiffs and Appellants.
        Youngerman & McNutt, Thomas B. McNutt, Robert L. Panza; and Ronald
P. Kaplan for Defendants and Respondents.



                       __________________________________
                                   INTRODUCTION
      Andres Sanchez, and his wife, Blanca Perez, appeal from a judgment
following an order granting summary judgment in favor of respondents Hitachi
Koki, Co., Ltd. and Hitachi Koki U.S.A., Ltd. Appellants contend the superior
court erred in determining that respondents, who manufactured a grinder, were not
liable for personal injuries resulting from Sanchez‟s use of the grinder with a saw
blade manufactured by a third party. We conclude the California Supreme Court‟s
recent decision in O’Neil v. Crane Co. (2012) 53 Cal. 4th 335 (O’Neil) resolves the
instant matter in favor of respondents. Accordingly, we affirm.
                        STATEMENT OF THE FACTS
      At the time of the underlying accident, Sanchez drove and maintained trucks
for his employer. On September 16, 2009, Sanchez was attempting to cut a tire to
make a motor mount to fix one of his employer‟s trucks. Sanchez initially
attempted to cut the tire using his own four-inch grinder, but the grinder became
stuck in the rubber of the tire. Sanchez then went to a Roadside Lumber &
Hardware store to purchase a bigger grinder. At the hardware store, he purchased
a Hitachi grinder and a Razor Back tooth saw blade. The safety instructions and
instruction manual for the Hitachi grinder expressly warned that saw blades should
                               1
never be used with the grinder. After returning to his workplace, Sanchez placed
the saw blade on the spindle of the grinder, and attempted to cut the tire. When the


1
       The written materials contained the following warnings in boldface type:
“WARNING: To avoid the risk of serious injury, NEVER use this grinder with
cup wheels and/or saw blades.” “WARNING: Never use any accessories other
than those mentioned below. The use of any accessories other than those
mentioned below or attachments not intended for use such as cup wheel, cut-off
wheel, or saw blade is dangerous and may cause personal injury or property
damage.”

                                          2
saw blade came into contact with the tire, Sanchez lost control of the grinder, and
the saw blade cut Sanchez‟s left hand.
                          STATEMENT OF THE CASE
      On December 2, 2010, appellants filed a personal injury form complaint
against defendants Roadside Lumber & Hardware, Inc., Ace Hardware
Corporation, and Does 1 to 100. The complaint alleged causes of action for
product liability and general negligence. In the complaint, appellants alleged that
Sanchez injured his left hand while using a Hitachi grinder in combination with a
                             2
Razor Back tooth saw blade. Appellants alleged that defendants “recommended,
selected, and sold” the products to be used together, and that “[u]sing a saw blade
on a grinder is unsafe, because the saw blade is not guarded on a grinder, as
                                                                                      3
opposed to a saw.” In July 2011, the complaint was amended to add respondents.
      Respondents filed separate answers, generally denying the allegations.
Respondents also alleged, as affirmative defenses, product misuse and product
modification. On June 14, 2012, respondents filed a motion for summary
judgment. Citing O’Neil, respondents asserted that they were not liable on either
cause of action. In O’Neil, the Supreme Court had held that “a product
manufacturer may not be held liable in strict liability or negligence for harm
caused by another manufacturer‟s product unless the defendant‟s own product
contributed substantially to the harm, or the defendant participated substantially in
creating a harmful combined use of the products.” (O’Neil, supra, 53 Cal.4th at


2
     Perez alleged a loss of consortium. As Perez‟s claim is derivative of
Sanchez‟s claim for personal injury to his hand, we do not address it separately.
3
      By the time of the summary judgment motion, appellants had apparently
modified their theory of the case to assert that the grinder was dangerous because it
lacked a kickback prevention feature. See footnote 4, infra.

                                          3
p. 342.) Respondents asserted that the saw blade was not manufactured by Hitachi,
that the grinder did not require the use of the saw blade, and that appellants‟ own
expert conceded that the grinder was not intended to be used with a saw blade.
After noting there were two separate written warnings advising consumers never to
use a saw blade with the grinder, respondents argued they had no duty to warn
Sanchez about not using a saw blade with the grinder or to provide kickback
                                                                   4
prevention for a product not intended to be used with the grinder. Finally,
respondents contended they were not liable for any representations made by
employees of the hardware store about the use of a saw blade with a grinder.
      Appellants opposed the summary judgment motion, contending that O’Neil
was distinguishable, because in the instant case, Hitachi‟s grinder itself was
defective. Appellants argued the grinder was defective because (1) it lacked
kickback prevention, (2) it was made so that the most common circular saw blade
would fit it, and (3) there was no applicable warning on the grinder itself.
      In their reply, respondents argued (1) the lack of kickback prevention was
not a legal cause of the accident, as a saw blade was never intended to be used with
the grinder, (2) the fact that common saw blades could be used with the grinder
was legally irrelevant, as O’Neil had held that “mere compatibility” is not enough
to render a product defective (O’Neil, supra, 53 Cal.4th at p. 350), and (3) the



4
      As explained by appellant‟s expert, “[k]ickback of angle grinders occurs
when the grinding wheel or blade interacts with the article being worked on,
causing the wheel or blade to greatly slow or abruptly stop, and the machine to fly.
Kickback prevention technology stops the wheel or blade within a fraction of a
second of its binding, thus preventing kickback.” The expert opined that
Sanchez‟s injury resulted from the kickback of the Hitachi grinder, and that
kickback prevention would have averted the accident.


                                          4
adequacy of the warnings was legally irrelevant, as respondents had no duty to
warn.
        On September 10, 2012, the superior court granted the motion for summary
judgment. In its written order, the court found as a matter of law, “that use of a
saw blade with the Hitachi Grinder is not the inevitable use of the grinder, nor even
an intended use of the grinder, pursuant to O’Neil v. Crane Co. (2012) 53 Cal. 4th
335, and therefore, pursuant to the component parts doctrine, Defendants
HITACHI: had no duty to design the grinder in such a way as to prevent use of
their grinder with a saw blade; had no duty to provide kickback prevention; and
had no duty to warn regarding the dangerous use of the grinder with a saw blade.”
After judgment was entered, appellants timely appealed.
                                   DISCUSSION
        Appellants contend the trial court erred in granting summary judgment. For
the reasons explained below, we disagree.
        A.    Standard of Review
        “A defendant is entitled to summary judgment if the record establishes as a
matter of law that none of the plaintiff‟s asserted causes of action can prevail.
[Citation.]” (Molko v. Holy Spirit Assn. (1988) 46 Cal. 3d 1092, 1107.) Generally,
“the party moving for summary judgment bears an initial burden of production to
make a prima facie showing of the nonexistence of any triable issue of material
fact; if he carries his burden of production, he causes a shift, and the opposing
party is then subjected to a burden of production of his own to make a prima facie
showing of the existence of a triable issue of material fact.” (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal. 4th 826, 850.) In moving for summary judgment, “all
that the defendant need do is to show that the plaintiff cannot establish at least one




                                           5
element of the cause of action—for example, that the plaintiff cannot prove
element X.” (Id. at p. 853.)
       “„Review of a summary judgment motion by an appellate court involves
application of the same three-step process required of the trial court. [Citation.]‟”
(Bostrom v. County of San Bernardino (1995) 35 Cal. App. 4th 1654, 1662.) The
three steps are (1) identifying the issues framed by the complaint, (2) determining
whether the moving party has made an adequate showing that negates the
opponent‟s claim, and (3) determining whether the opposing party has raised a
triable issue of fact. (Ibid.)
       “Although we independently review the grant of summary judgment
[citation], our inquiry is subject to two constraints. First, we assess the propriety of
summary judgment in light of the contentions raised in [appellant‟s] opening brief.
[Citation.] Second, to determine whether there is a triable issue, we review the
evidence submitted in connection with summary judgment, with the exception of
evidence to which objections have been appropriately sustained. [Citations.]”
(Food Safety Net Services v. Eco Safe Systems USA, Inc. (2012) 209 Cal. App. 4th
1118, 1124.)
       B.      Analysis
       In their complaint, appellants asserted causes of action for product liability
and negligence against respondents for personal injuries to Sanchez arising from
his use of a Hitachi grinder with a Razor Back saw blade. In their motion for
summary judgment, respondents presented a prima facie case that they were not
liable “in strict liability or negligence” for Sanchez‟s injuries because the injuries
were caused by a saw blade manufactured by a third party. (O’Neil, supra,
53 Cal.4th at p. 342.) Appellants contend, however, that there are triable issues of
material fact as to whether respondents fall within the purview of O’Neil.


                                           6
      In O’Neil, the Supreme Court addressed “[w]hen . . . a product manufacturer
[is] liable for injuries caused by adjacent products or replacement parts that were
made by others and used in conjunction with the defendant‟s product.” The court
held that “a product manufacturer may not be held liable in strict liability or
negligence for harm caused by another manufacturer‟s product unless the
defendant‟s own product contributed substantially to the harm, or the defendant
participated substantially in creating a harmful combined use of the products.”
(O’Neil, supra, 53 Cal.4th at p. 342.)
      O’Neil was a personal injury lawsuit involving a plaintiff who developed
mesothelioma, a fatal lung cancer, as a result of his exposure to asbestos-
containing dust. (O’Neil, supra, 53 Cal.4th at p. 346.) The defendants were
manufacturers of valves and pumps used in the steam propulsion systems of naval
warships. The Navy had required the defendants to use asbestos-containing
materials to insulate the valves and pumps. Although the defendants complied
with the Navy specifications, they did not manufacture any asbestos-containing
insulation. Nor was there evidence that asbestos-containing insulation was needed
for the valves and pumps to function properly. (Id. at pp. 343-344.) Moreover, the
original insulation had been replaced with other asbestos-containing insulation by
the time the plaintiff, a naval seaman, encountered it during his work on the valves
and pumps. (Id. at p. 345-346.) On this factual record, the court concluded that
the defendants were not strictly liable for the plaintiff‟s injuries because “(a) any
design defect in defendants’ products was not a legal cause of injury to [plaintiff],
and (b) defendants had no duty to warn of risks arising from other manufacturers’
products.” (Id. at p. 348.)
      In reaching its decision, the court noted that “no evidence showed that the
design of defendants‟ products required the use of asbestos components, and their


                                           7
mere compatibility for use with such components is not enough to render them
defective.” (O’Neil, supra, 53 Cal.4th at p. 350.) It recognized, however, that if a
product manufacturer specifically designed its product for a use that resulted in
harm, the manufacturer would be liable for the injury. (Id. at p. 359.) As an
example, it cited DeLeon v. Commercial Manufacturing & Supply Co. (1983)
148 Cal. App. 3d 336, 340 (DeLeon), in which the plaintiff was injured while
cleaning a shaker bin designed to be located near a rotating line shaft.
Acknowledging that the plaintiff‟s injury “resulted not from any intrinsic defect in
the bin or the line shaft, but in the dangerous proximity of these two products,” the
court held the bin manufacturer could nevertheless be liable, as it “contributed to
this dangerous condition because it designed the bin specifically for use in the
particular site where it was located.” (O’Neil, supra, 53 Cal.4th at p. 359.)
      O’Neil further recognized that “California law does not impose a duty to
warn about dangers arising entirely from another manufacturer‟s product, even if it
is foreseeable that the products will be used together.” (O’Neil, supra, 53 Cal.4th
at p. 361.) The court noted that “[a] contrary rule would require manufacturers to
investigate the potential risks of all other products and replacement parts that might
foreseeably be used with their own product and warn about all of these risks. . . .
Such a duty would impose an excessive and unrealistic burden on manufacturers.
[Citations.] Perversely, such an expanded duty could also undermine consumer
safety by inundating users with excessive warnings. „To warn of all potential
dangers would warn of nothing.‟ [Citation.]” (Id. at p. 363.)
      To this general rule, the court recognized an exception: “Where the intended
use of a product inevitably creates a hazardous situation, it is reasonable to expect
the manufacturer to give warnings.” (O’Neil, supra, 53 Cal.4th at p. 361.) For
example, in Tellez-Cordova v. Campbell-Hausfeld/Scott Fetzger Co. (2004)


                                          8
129 Cal. App. 4th 577 (Tellez-Cordova), the plaintiff developed lung disease from
breathing toxic substances released from metals he cut and sanded and from
abrasive discs on the power tools he used. He sued the manufacturers of the tools,
arguing they were “specifically designed” to be used with abrasive discs for
grinding and sanding metals, and it was therefore reasonably foreseeable that toxic
dust would be released into the air when the tools were used for their intended
purpose. The defendants argued that California law imposed no duty on them to
warn of hazards in the product of a third party. They noted that the tools
themselves released no hazardous dust; the dust came from the abrasive discs
attached to the tools and the metals they contacted. The appellate court rejected
this defense. (Id. at p. 585.) In the words of O’Neil, “[r]ecognizing a duty to warn
was appropriate in Tellez-Cordova because there the defendant‟s product was
intended to be used with another product for the very activity that created a
hazardous situation.” (O’Neil, at p. 361.) Accordingly, O’Neil reaffirmed the
principle that “a product manufacturer generally may not be held strictly liable for
harm caused by another manufacturer‟s product. The only exceptions to this rule
arise when the defendant bears some direct responsibility for the harm, either
because the defendant‟s own product contributed substantially to the harm (see
Tellez-Cordova, supra, 129 Cal.App.4th at p. 585), or because the defendant
participated substantially in creating a harmful combined use of the products (see
DeLeon, supra, 148 Cal.App.3d at p. 343).” (O’Neil, supra, at p. 362.) The court
stated that “[t]he conclusion we reach here is most consistent with the policies the
strict liability doctrine serves.” (Id. at p. 363.) Moreover, “[t]he same policy
considerations that militate against imposing strict liability in this situation apply
with equal force in the context of negligence.” (O’Neil, supra, at p. 366.)




                                           9
      Appellants first contend that O’Neil does not apply to the instant case. They
argue that unlike the plaintiff in O’Neil, appellants have alleged that the grinder
itself was “defective.” Specifically, they claim that in the absence of kickback
prevention, a user could be injured even when utilizing approved accessories. We
disagree that this case falls outside the analysis set forth in O’Neil. Like the
plaintiff in O’Neil, Sanchez sued one manufacturer for the harm caused by another
manufacturer‟s product. And as in O’Neil, Sanchez‟s injuries arose when the
product used with the defendant-manufacturer‟s product caused him harm: in
O’Neil, it was the asbestos used to insulate the valves; here it was the saw blade
Sanchez attached to the grinder. Thus, like O’Neil, this case requires us to resolve
when “a product manufacturer . . . may . . . be held strictly liable for harm caused
by another manufacturer‟s product.” (O’Neil, supra, 53 Cal.4th at p. 362.)
      Appellants‟ attempt to distinguish O’Neil on the ground that they have
alleged respondents‟ grinder is “dangerous,” even when used properly, is
unavailing. Sanchez was not injured by any intended use of the grinder, and he
may not predicate his claims on the speculative harm that might have befallen
someone else, putting the grinder to its intended use. Imposing liability under the
circumstances here would convert strict liability into “absolute liability” for
product manufacturers. As O’Neil noted, “„[f]rom its inception, . . . strict liability
has never been, and is not now, absolute liability. As has been repeatedly
expressed, under strict liability the manufacturer does not thereby become the
insurer of the safety of the product‟s user. [Citations.]‟ [Citation.].” (O’Neil,
supra, 53 Cal.4th at p. 362, italics omitted [“We have not required manufacturers
to warn about all foreseeable harms that might occur in the vicinity of their
products.”].)




                                          10
      Appellants next contend that if O’Neil applies, respondents are strictly
liable, because the instant case falls within the exceptions recognized by the court.
Specifically, they argue that respondents are liable for the injuries caused by the
third-party manufacturer‟s saw blade because the grinder “contributed substantially
to the harm, or [respondents] participated substantially in creating a harmful
combined use of the products.” (O’Neil, supra, 53 Cal.4th at p. 342.) We
disagree.
      Appellants allege the grinder contributed substantially to the accident
because it was defectively designed. However, a product substantially contributes
to the harm suffered by a plaintiff only where the intended use of that product
inevitably resulted in the harm. (See O’Neil, supra, 53 Cal.4th. at p. 362, citing
Tellez-Cordova, supra, 129 Cal.App.4th at p. 585.) In Tellez-Cordova, the power
tools manufactured by the defendants were specifically designed to be used with
abrasive discs. The combined use of the tools and discs resulted in the release of
toxic dusts. (O’Neil, at p. 360.) The opposite is true here. Appellants‟ own expert
opined that the grinder was not intended to be used with a saw blade, and the
manual warned that use of a saw blade was “dangerous and may cause personal
injury or property damage.” Moreover, as O’Neil noted, “the power tools in
Tellez-Cordova could only be used in a potentially injury-producing manner. Their
sole purpose was to grind metals in a process that inevitably produced harmful
dust.” (O’Neil, at p. 361.) Here, in contrast, no evidence suggests that the grinder
would inevitably cause personal injury when used as directed. Accordingly, the
                                                                5
grinder did not contribute substantially to Sanchez‟s injury.



5
      Appellants‟ suggestion that but for Sanchez‟s use of the grinder, he would
not have been injured by the saw blade proves too much. Were that the test, the

                                          11
      Appellants contend that respondents participated substantially in creating a
harmful combined use of the products, because they knew that consumers used saw
blades with the Hitachi grinder and failed to take steps to reduce or prevent that
misuse. O’Neil, however, stated that a product manufacturer participates
substantially in creating a harmful combined use only if it specifically designs its
product for the combined use. (O’Neil, supra, 53 Cal.4th at p. 362, citing DeLeon,
supra, 148 Cal.App.3d at p. 343.) Unlike the manufacturer in DeLeon, no
evidence shows that respondents specifically designed the grinder to be used in
proximity to or in combination with saw blades.
      Appellants suggest that respondents should have placed warnings on the
body of the grinder or provided more specific warnings about the harm that might
result from the use of the grinder with a saw blade. However, there is no duty to
warn about the risks associated with another manufacturer‟s product, unless “the
intended use of [the] product inevitably creates a hazardous situation.” (O’Neil,
supra, 53 Cal.4th at p. 361.) Sanchez‟s use of the grinder with a saw blade was
concededly not an intended use of the grinder.
      Appellants‟ reliance on Tellez-Cordova, supra, 129 Cal. App. 4th 577, and
Wright v. Stang Manufacturing Co. (1997) 54 Cal. App. 4th 1218 (Wright), is
misplaced. As discussed previously, it was appropriate to recognize a duty to warn
in Tellez-Cordova because there, the defendant‟s product “was intended to be used
with another product for the very activity that created a hazardous situation.”
(O’Neil, supra, 53 Cal.4th at p. 361.) Here, the grinder was not intended to be
used with a saw blade.



defendants in O’Neil would have been liable, as but for O’Neil’s working on the
ships‟ valves, he would not have been injured by their asbestos insulation.


                                          12
      In Wright, the plaintiff, a firefighter, was injured when a deck gun broke
loose from its mounting assembly under high water pressure. (Wright, supra,
54 Cal.App.4th at p. 1222.) The deck gun was attached to a fire truck with riser
pipes instead of a flange mounting system. The appellate court concluded that the
deck gun manufacturer could be liable for failing to warn users about the danger
that could result from “the potential dangerous and foreseeable „mismatch‟ of the
deck gun and riser pipe attachments which did not have adequate strength or
design to withstand the water pressures generated by the use of the deck gun.” (Id.
at p. 1236.) O’Neil distinguished Wright on the ground that there, “the plaintiff
was injured due to a failure of the entire deck gun assembly, of which the
defendant‟s product was a component part. His injury was not traceable to a single
product made by another manufacturer; it was allegedly caused by a foreseeable
failure of the entire system to withstand high water pressure.” (O’Neil, supra,
53 Cal.4th at p. 360.) The same distinction applies here: the grinder was not part
of a single system that failed in the course of its intended use and caused Sanchez‟s
injuries; nor was the grinder intended to be used with the saw blade in a combined
system. Because respondents were under no duty to warn of the consequences of
attaching to the grinder an accessory with which it was never intended to be used,
the adequacy of the written warnings actually given does not create a triable issue
of material fact.
      Appellants also suggest that respondents should have designed the grinder to
prevent its use with saw blades, or equipped it with a kickback prevention feature
to reduce the harm caused by its misuse. However, “mere compatibility for use
with [dangerous] components is not enough to render [the product] defective.”
(O’Neil, supra, 53 Cal.4th at p. 350.) In addition, for the same reasons that
California law does not “require manufacturers to investigate the potential risks of


                                         13
all other products and replacement parts that might foreseeably be used with their
own product and warn about all of these risks,” it would be “an excessive and
unrealistic burden” on respondents to require them to design their grinder around
an unintended combined use. (Id. at p. 363.) In short, respondents “were not
strictly liable for [Sanchez‟s] injuries because (a) any design defect in
[respondents’] products was not a legal cause of injury to [Sanchez], and (b)
[respondents] had no duty to warn of risks arising from other manufacturers’
products.” (Id. at p. 348.) Moreover, as O’Neil noted, the same policy
considerations that militate against imposing strict liability in this situation apply
with equal force in the context of negligence. (Id. at p. 366.)
      Appellants have not shown a triable issue of material fact as to whether
respondents are liable for Sanchez‟s injury. Accordingly, we discern no error in
the grant of summary judgment.
                                   DISPOSITION
      The judgment is affirmed. Costs are awarded to respondents.


      CERTIFIED FOR PUBLICATION.




                                                      MANELLA, J.


We concur:




WILLHITE, Acting P. J.                                SUZUKAWA, J.




                                           14